PER CURIAM.
After the defendants/appellees obtained a jury verdict in their favor, they filed a motion to recover their taxable costs from the plaintiff/appellant. That motion *796sought to recover costs in the amount of $14,264.72. After a hearing, the trial court entered a Cost Judgment in favor of the defendants in the amount of $5,593.36.
The plaintiff appeals the Cost Judgment, contending that the Cost Judgment is illegal “on its face”. We disagree and affirm.
In challenging the propriety of the Cost Judgment, the plaintiff (as the appellant herein) has the burden of showing that the Cost Judgment is not supported by competent evidence. In the instant case, the plaintiff has failed to demonstrate error. See Applegate v. Barnett Bank of Tallahassee, 377 So.2d 1150, 1152 (Fla.1979).
Affirmed.